On Motion for Rehearing.
A reinvestigation of the record has led me to the conclusion that the majority of this court erred in our original opinion in holding that the evidence in this case raises the issue of discovered peril. I agreed with Justice GRAVES in the original opinion that the pleadings and the evidence raised that issue in the failure of the operatives of defendants' train to stop the train after they discovered that the plaintiff was on the steps of a closed door of one of the cars attempting to board the moving train.
While the pleadings are inartistic and somewhat vague and indefinite. I am still inclined to adhere to the conclusion that the allegations of the petition that defendants' employees "negligently failed to stop said train when they discovered that plaintiff was in a position of peril in trying to reboard and reenter said train" are as against a general demurrer sufficient to raise an issue of discovered peril, and if there was evidence in the record tending to show that any of the operatives of the train, after knowing that plaintiff was on the step of the closed door of the moving car attempting to reboard it, failed to stop the train, the issue of discovered peril should have been submitted to the jury. But, as before stated, I am constrained to recede from my former conclusion that the evidence raises that issue, and to agree in the conclusion of the dissenting opinion of Justice LANE that the uncontroverted evidence shows that plaintiff had fallen from the steps of the car before any of the train operatives discovered or were informed that he was hanging on the steps to a closed door of the car in his effort to reboard the train.
The only members of the crew who could have had knowledge or information of this perilous situation of the plaintiff were the conductor, the porter, and a brakeman on the train.
The conductor testified that he got on at the front door of the front car of the train after the train was in motion, and that the train had moved something like seventy-five feet at the time he closed the door. The car on which the conductor entered was divided into three compartments, the front section for colored women, the second section being the smoker for colored men, and the third the smoker for whites. After closing the door he proceeded to take up the tickets of passengers, and had gotten through the front section and was taking up tickets in the second section when some one hollered to him that somebody was hanging on the train. He was then in the middle of the second section, and he told the porter to run out and if he found anybody to let him in. This was the first information he had that anybody was hanging on the train.
When this occurred the train had reached the Brewery Curve, which was about two blocks from where it started. This testimony is not contradicted by any evidence in the record, unless it be the statement of the plaintiff that just after the train started he attempted to board the front car at the door the conductor got on and the conductor closed the trap and slammed the door in his face and knocked him off the steps. The findings of the jury are conclusive against this testimony of the plaintiff.
The undisputed evidence shows that the plaintiff was found on the ground in his injured condition at a point 360 feet from where the train started. These facts conclusively show that the plaintiff had fallen from the train before the conductor was informed that any one was hanging on the steps trying to board the train.
The evidence is equally conclusive that when the porter was informed some one was hanging on the train, it was after the plaintiff had fallen from the steps of the car. The information upon which the porter reported to the conductor that somebody was hanging on the train was thus stated by him:
"Last May on the night train leaving Houston, I heard something about someone losing a hat and hanging on the train as that train left Houston. Mr. Thompson told me about it. He told me his boy said a colored man had let his hat fall off the train and got off to get it and saw him fall under the train and that he thought it killed him."
This testimony of the porter is corroborated by the testimony of Mr. Thompson, who testified as follows:
"I reported that to the porter. As soon as he came in, I told him that they ran over somebody back there and I thought it was a negro boy and then he reported to the conductor as soon as he could."
As to when the brakeman on the train first learned that plaintiff was hanging on the outside of the train, the undisputed evidence shows that it was when the last car on the train on which he was stationed was passing Sixth street. The evidence as to the length of the train and the distance beyond Sixth street of the place where plaintiff fell from the train conclusively shows that he had fallen before the brakeman was informed that he was hanging on the outside of the train. The undisputed evidence shows:
"There were six cars in the train; behind the engine were two baggage cars, then came the compartment car, next the first white *Page 344 
coach, then the second white coach and last the pullman car. Teal was hanging either on the rear end of the colored coach or the front end of the first white coach. This would place him three car lengths from the rear end of the train where the brakeman was riding as the train departed.
"Now, as the rear end of the train was passing over Sixth Street, the expressman hollered to the brakeman, who was on the rear end of the train, that a man was hanging on the train. When the rear end of the train was at Sixth Street, the point where Teal had been hanging was three car lengths East of Sixth Street. He was no longer hanging there because the positive uncontroverted evidence shows that Teal fell off at a point two car lengths East of Sixth Street."
The witness Tanner testified in this regard as follows:
"The start off of the curve was right there where he fell. He fell just at the start off of that curve; that curve makes quite a bend in there. I saw him fall; he was about two car lengths below Sixth Street. * * * I judge it was about two car lengths from Sixth Street that the man fell off the car, East of Sixth Street."
In this state of the record the majority of the court erred in holding that the issue of discovered peril pleaded by the plaintiff was raised by the evidence. All of the members of this court agree that unless the issue of discovered peril is raised by the evidence the finding of the jury that the plaintiff's contributory negligence was the proximate cause of his injury requires an affirmance of the judgment. My concurrence in the opinion of Justice LANE that the evidence does not raise this issue requires that our former judgment reversing the judgment of the trial court be set aside and that judgment be affirmed, and it is so ordered.
Justice GRAVES dissents from this order and adheres to the conclusion expressed in our original poinion.
                  On Appellant's Motion for Rehearing.
In a lengthy motion for rehearing containing many unnecessary repetitions of the testimony of witnesses and the arguments of counsel thereon, appellant vigorously assails the conclusions of the majority of this court that the judgment should be affirmed.
Among many other complaints, it is pointed out that none of the former opinions in the case filed by the several members of the court expressly dispose of any of appellant's assignments except those relating to the questions of the sufficiency of the pleadings and evidence to raise the issue of discovered peril. An examination of the opinions sustains this criticism. We did, however, carefully consider each and all of the nine propositions presented in appellant's brief, and all of the members of the court reached the conclusion that except those raising the question of the sufficiency of the pleadings and evidence to require the submission to the jury of the issue of discovered peril, each and all were without merit and should be overruled, and that no detailed or categorical statement or discussion of the several propositions was required. This is fairly implied from each of the former opinions, but appellant is entitled to this express holding on all of his assignments.
Appellant also complains of the following statement in the opinion of the writer on appellees' motion for rehearing:
"The undisputed evidence shows that the plaintiff was found on the ground in his injured condition at a point 360 feet from where the train started. These facts conclusively show that the plaintiff had fallen from the train before the conductor was informed that anyone was hanging on the steps trying to board the train."
This statement is probably inaccurate in fixing the exact number of feet from the place where the train was started to the place at which appellant fell from the steps of the car and received his injuries. If so, the inaccuracy is immaterial, since the undisputed evidence shows that the place at which appellant fell from the car was not more than two or three car lengths east of Sixth Street, and that the conductor did not learn of appellant's being on the steps of the car until the train was going around the Brewery Curve, some 600 feet east of Sixth street.
Another complaint is voiced against the following statement in the opinion just mentioned:
"As to when the brakeman on the train first learned that plaintiff was hanging on the outside of the train, the undisputed evidence shows that it was when the last car on the train on which he was stationed was passing Sixth street."
This statement, which is copied from appellee's motion for rehearing, may also not be entirely accurate. But the uncontradicted evidence does show that appellant remained holding on the steps of the car for only a short distance after he caught it and got upon the steps, and when the witness Compton called to the brakeman that some one was hanging on the steps it was after the car which the appellant was attempting to board had crossed Sixth street, and the car in which the brakeman was riding was necessarily near Sixth street. At any rate, there is no evidence from which a reasonable inference can be drawn that the brakeman learned of appellant's peril in time to have avoided his injury by stopping the train. Any holding that the brakeman did know of appellant's peril in time to have avoided his injury by having the *Page 345 
train stopped can only be based on a mere surmise or suspicion, which our courts have uniformly held to be insufficient to raise a fact issue for a jury.
The majority of the court are of the opinion that appellant's motion for rehearing should be overruled, and it has been so ordered.
Overruled.